 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JASON KYNYLL OWENS,                                Case No.: 2:19-cv-02176-APG-DJA

 4                            Petitioner,             ORDER

 5 v.

 6 WARDEN WILLIAMS, et al.,

 7                            Respondents.

 8

 9         Jason KyNyll Owens, a Nevada prisoner, filed this petition for a writ of habeas corpus

10 under 28 U.S.C. § 2254. On December 13, 2019, Owens submitted a Petition for Writ of Habeas

11 Corpus (ECF No. 1-1) and an Application to Proceed in Forma Pauperis (ECF No. 1). On

12 December 18, 2019, I denied Owens’ in forma pauperis application and ordered him to pay the

13 filing fee. ECF No. 3. Owens paid that fee on January 23, 2020. ECF No. 4.

14         I have reviewed Owens’ habeas petition pursuant to Rule 4 of the Rules Governing

15 Section 2254 Cases in the United States District Courts. I will direct the Clerk of the Court to

16 serve the petition upon the Respondents and will require a response.

17         I THEREFORE ORDER the Clerk of the Court to separately file the petition for writ of

18 habeas corpus, which is currently attached to the in forma pauperis application at ECF No. 1-1.

19         I FURTHER ORDER the Clerk of the Court to add Aaron D. Ford, Attorney General of

20 the State of Nevada, as counsel for the Respondents.

21         I FURTHER ORDER the Clerk of the Court to electronically serve upon the Respondents

22 a copy of the petition for writ of habeas corpus and a copy of this order.

23
 1         I FURTHER ORDER that the Respondents will have 60 days from the date on which the

 2 petition is served upon them to appear in this action and to answer or otherwise respond to the

 3 petition. If the Respondents file an answer, Owens will have sixty 60 days to file a reply to the

 4 answer. If the Respondents file a motion to dismiss, Owens will have sixty 60 days to file a

 5 response to the motion to dismiss, and then the Respondents will have thirty 30 days to file a

 6 reply to Owens’ response.

 7         Dated: January 27, 2020.

 8                                                      ________________________________
                                                        ANDREW P. GORDON
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
